Exhibit 10.3
INVESTMENT AGREEMENT
     This INVESTMENT AGREEMENT (this “Agreement”) dated as of June 7, 2008, is
by and among Guaranty Financial Group Inc., a Delaware corporation (the
“Company”), and [                    ], a [                    ] (the
“Investor”).
RECITALS
     WHEREAS, the Company intends to sell to the Investor, and the Investor
intends to purchase from the Company, shares of a series of convertible
perpetual cumulative preferred stock (the “Convertible Preferred Stock”), to be
evidenced by share certificates incorporating the terms and attributes set forth
in Exhibit A (the “Certificate of Designations”), all on the terms and subject
to the conditions set forth herein.
     WHEREAS, the Company intends to sell to the investors set forth on
Schedule 1 (collectively with the Investor, the “Holders”), and each such
investor intends to purchase from the Company, shares of Convertible Preferred
Stock for the applicable purchase price set forth on Schedule 1. Such purchases
and sales will be on the same terms and conditions as set forth herein pursuant
to investment agreements in the same form as this Agreement, with any changes
thereto as disclosed to the Investor prior to the date hereof, entered into by
the Company and such investors on or prior to the date hereof (collectively, the
“Investment Agreements”).
     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto hereby agree as follows:
AGREEMENT
     Section 1. Definitions. The following terms used herein will have the
meanings set forth below or in the section cross-referenced below, as
applicable:
     “Additional Securities” has the meaning set forth in Section 10(a).
     “Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act;
provided, that when used with respect to the Investor, the term “Affiliate” will
not include any entities that are publicly traded or as to which the Investor
may have fiduciary duties.
     “Agency” has the meaning set forth in Section 3(q).
     “Agreement” has the meaning set forth in the preamble and as this Agreement
may be amended, modified or supplemented.
     “Bank” means Guaranty Bank, FSB, a wholly-owned subsidiary of the Company.
     “Benefit Plan” means all employee welfare benefit plans within the meaning
of Section 3(1) of ERISA, all employee pension benefit plans within the meaning
of Section 3(2) of ERISA, including, but not limited to, plans that provide
retirement income or result in a deferral of

 



--------------------------------------------------------------------------------



 



income by employees for periods extending to termination of employment or
beyond, and plans that provide medical, surgical, or hospital care benefits or
benefits in the event of sickness, accident, disability, death or unemployment,
and all other employee benefit agreements or arrangements, including, but not
limited to, all bonus, incentive, deferred compensation, vacation, stock
purchase, stock option, stock award, severance, employment, change of control,
golden-parachute, consulting, dependent care, cafeteria, employee assistance,
scholarship, or fringe benefit or similar plans, programs, agreements or
policies, in all cases whether written, unwritten or otherwise, funded or
unfunded, and whether or not ERISA is applicable to such plan, program,
agreement or policy.
     “Board of Directors” means the Board of Directors of the Company.
     “Business Day” means any day that is not a Saturday, a Sunday or a day on
which banking institutions are required or permitted by law or other
governmental action to be closed in the State of New York.
     “California Taxes” means the California franchise tax (California Revenue
and Taxation Code section 23101 et. seq.) and the California corporation income
tax (California Revenue and Taxation Code section 23501 et. seq.)
     “Certificate of Designations” has the meaning set forth in the recitals.
     “Closing” has the meaning set forth in Section 2(b).
     “Closing Date” has the meaning set forth in Section 2(b).
     “Code” means the Internal Revenue Code of 1986, as amended, in effect on
the date hereof.
     “Commission” means the United States Securities and Exchange Commission, or
any successor agency thereto.
     “Common Stock” means the common stock, par value $1.00 per share, of the
Company.
     “Company” has the meaning set forth in the preamble.
     “Company Financial Statements” has the meaning set forth in Section 3(f).
     “Company Regulatory Approvals” means the Stockholder Approval, the OTS
Approval, the filing of a Biographical Form and Certificate of License
Qualification with the Texas Department of Insurance and the filing of the
Certificate of Designations with the Secretary of State of the State of Delaware
by the Company.
     “Company SEC Documents” has the meaning set forth in Section 3(e).
     “Company Significant Agreement” means any contract or agreement that is a
“material contract” within the meaning of Item 601(b)(10) of Regulation S-K to
be performed in whole or in part after the date of this Agreement.

- 2 -



--------------------------------------------------------------------------------



 



     “Conversion Shares” means the shares of Common Stock issuable or to be
issued upon conversion of the Preferred Shares.
     “Convertible Preferred Stock” has the meaning set forth in the recitals.
     “Disclosure Schedule” means the Disclosure Schedule dated as of the date
hereof.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.
     “Form Agreement” has the meaning set forth in Section 6(a).
     “GAAP” has the meaning set forth in Section 3(f).
     “Governmental Entity” means any court, administrative agency or commission
or other governmental authority or instrumentality, whether federal, state,
local or foreign, and any applicable industry self-regulatory organization,
including the OTS.
     “HOLA” has the meaning set forth in Section 3(a).
     “Holders” has the meaning set forth in the recitals.
     “Insurer” has the meaning set forth in Section 3(q).
     “Investment Agreements” has the meaning set forth in the recitals.
     “Investor” has the meaning set forth in the preamble.
     “Issuer Sale Transaction” has the meaning set forth in Section 9(a).
     “Loan Investor” has the meaning set forth in Section 3(q).
     “Material Adverse Effect” or “Material Adverse Change” means any
circumstance, event, change, development or effect that, individually or in the
aggregate, (i) is material and adverse to the business, assets, results of
operations or financial condition of the Company and its subsidiaries taken as a
whole or (ii) would materially impair the ability of the Company to perform its
obligations under this Agreement or to consummate the Closing; provided,
however, that in determining whether a Material Adverse Effect or Material
Adverse Change has occurred, there will be excluded any effect to the extent
resulting from the following: (a) changes, after the date hereof, in generally
accepted accounting principles or regulatory accounting principles generally
applicable to banks, savings associations or their holding companies,
(b) changes, after the date hereof, in laws, rules and regulations of general
applicability or interpretations thereof by Governmental Entities, (c) actions
or omissions of the Company expressly required by the terms of this Agreement or
any capital transaction disclosed before the date of this Agreement or taken
with the prior written consent of the Investor, (d) changes in general economic,
monetary or financial conditions, including changes in prevailing interest
rates, credit markets, secondary

- 3 -



--------------------------------------------------------------------------------



 



mortgage market conditions or housing price appreciation/depreciation trends,
(e) changes in the market price or trading volumes of the Common Stock or the
Company’s other securities (but not the underlying causes of such changes),
(f) the failure of the Company to meet any internal or public projections,
forecasts, estimates or guidance (including guidance as to “earnings drivers”)
for any period ending on or after December 31, 2007 (but not the underlying
causes of such failure), (g) changes in global or national political conditions,
including the outbreak or escalation of war or acts of terrorism, (h) the
entering into by the Company of any Regulatory Agreement (but not the regulatory
effect or implications of such Regulatory Agreement or the underlying causes
therefor), and (i) the public disclosure of this Agreement or the transactions
contemplated hereby; except, with respect to clauses (a), (b), (d) and (g), to
the extent that the effects of such changes have a disproportionate effect on
the Company and its subsidiaries, taken as a whole, relative to other banks,
savings associations and their holding companies generally.
     “NYSE” means the New York Stock Exchange.
     “OTS” means the United States Office of Thrift Supervision.
     “OTS Approval” means, to the extent required by applicable law, a
determination by OTS that the Investor has rebutted the presumption of control
under 12 CFR § 574.
     “Person” means an individual, corporation, partnership, association, joint
stock company, limited liability company, joint venture, trust, Governmental
Entity, unincorporated organization or other legal entity.
     “Preferred Purchase Price” means the purchase price of Preferred Shares,
which is $51.70 per each Preferred Share.
     “Preferred Shares” has the meaning set forth in Section 2(a).
     “Registrable Securities” means all shares of Common Stock issued or
issuable directly or indirectly with respect to the shares of Convertible
Preferred Stock by way of conversion or exchange thereof or share dividend or
share split or in connection with a combination of shares, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation, or other
reorganization. As to any securities constituting Registrable Securities, such
securities will cease to be Registrable Securities when (i) a registration
statement with respect to the sale by the holder thereof is declared effective
under the Securities Act and such securities have been disposed of in accordance
with such registration statement, (ii) they have been acquired by the Company,
(iii) they have been sold to the public pursuant to Rule 144 or other exemption
from registration under the Securities Act, or (iv) they are able to be sold in
their entirety by the Investor or transferee holding such securities pursuant to
Rule 144 under the Securities Act without volume or other limitations.
     “Registration Notice” has the meaning set forth in Section 10(a).
     “Regulation S-K” means Regulation S-K, which specifies the standard
instructions for filing forms with the Commission under the Securities Act and
the Exchange Act.

- 4 -



--------------------------------------------------------------------------------



 



     “Regulation S-X” means Regulation S-X, which specifies the specific format
and content of financial reports for filings with the Commission under the
Securities Act and Exchange Act.
     “Regulatory Agreement” has the meaning set forth in Section 3(r).
     “Regulatory Approvals” means the receipt of approvals and authorizations
of, filings and registrations with or notifications to, to the extent applicable
and required to permit the Investor to acquire the Preferred Shares and to
convert the Investor’s Preferred Shares into Conversion Shares and to own such
Conversion Shares without the Investor being in violation of applicable law,
including the Stockholder Approval, the OTS Approval, the filing of a
Biographical Form and Certificate of License Qualification with the Texas
Department of Insurance, and the filing of the Certificate of Designations with
the Secretary of State of the State of Delaware by the Company.
     “Required Registration” has the meaning set forth in Section 10(a).
     “Rights Agreement” means the rights agreement of the Company dated
December 11, 2007, as may be amended or modified.
     “Rights Offering” means the distribution by the Company to holders of its
Common Stock of record rights to subscribe for and purchase shares of Common
Stock, all as described in that certain registration statement on Form S-1, file
No. 333-150558, as the same may be amended or supplemented from time-to-time.
     “Rule 144” means Rule 144 promulgated under the Securities Act that may at
any time permit the Investor to sell securities of the Company to the public
without registration.
     “Sarbanes-Oxley Act” has the meaning set forth in Section 3(v).
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder.
     “Spin-Off” means the transaction by which shares of Common Stock were
distributed to stockholders of Temple-Inland, which transaction was completed on
December 28, 2007.
     “Standstill” has the meaning set forth in Section 9(a).
     “Stockholder Approval” means approval by stockholders of the Company of the
conversion of the Preferred Shares into Conversion Shares as required by the New
York Stock Exchange Listed Company Manual.
     “Tax Matters Agreement” means the Tax Matters Agreement by and among
Temple-Inland Inc., Forestar Real Estate Group Inc, and the Company, dated as of
December 11, 2007.
     “Taxes” means all taxes, charges, levies, penalties or other assessments
imposed by any United States federal, state, local or foreign taxing authority,
including any income, excise, property, sales, transfer, franchise, payroll,
withholding, social security or other taxes, together with any interest or
penalties attributable thereto, all liabilities in respect of such taxes,
charges,

- 5 -



--------------------------------------------------------------------------------



 



penalties or other assessments arising as a result of being a member of any
affiliated, consolidated, combined, unitary or similar group, under Treasury
Regulations Section 1.1502-6 or similar provisions under applicable state, local
or foreign tax laws and any payments made or owing to any other Person measured
by such taxes, charges, levies, penalties or other assessment, whether pursuant
to a tax indemnity agreement, tax sharing agreement, including the Tax Matters
Agreement and the Temple-Inland Inc. Tax Allocation Policy (as defined in the
Tax Matters Agreement), or otherwise (other than pursuant to commercial
agreements or Benefit Plans). 
     “Tax Return” means any return, report, information return or other document
(including any related or supporting information) required to be filed with any
taxing authority with respect to Taxes, any claims for refunds of Taxes and any
amendments or supplements to any of the foregoing.
     “Temple-Inland” means Temple-Inland Inc., the former parent corporation of
the Company.
     “Texas Franchise Tax” means the Texas franchise tax (Tex. Tax Code Ann.
Section 171.001, et. seq.)
     “Third-Party Tender Offer” has the meaning set forth in Section 9(a).
     “Voting Securities” means securities of the Company with the power to vote
with respect to the election of directors generally, including the Common Stock.
     Section 2. Purchase; Closing.
     (a) On the terms and subject to the conditions set forth herein, the
Investor hereby agrees, to purchase from the Company, and the Company hereby
agrees to sell to the Investor, a number of shares of Convertible Preferred
Stock equal to the dollar amount set forth opposite the Investor’s name on
Schedule 1 divided by the Preferred Purchase Price per share (the “Preferred
Shares”).
     (b) Closing. Subject to the satisfaction or waiver of the conditions set
forth in Section 7, the closing of the purchase of the Preferred Shares
hereunder (the “Closing”) will occur at the Dallas, Texas offices of Fulbright &
Jaworski L.L.P. two Business Days after the satisfaction or waiver of the
conditions set forth in Section 7 or such other date that the parties may agree.
The day the Closing occurs is the “Closing Date.”
Section 3. Representations and Warranties of the Company. The Company represents
and warrants to the Investor as follows:
     (a) Organization and Authority. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and each of the Company’s material subsidiaries is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization or incorporation, as applicable, and each of the Company and the
Company’s material subsidiaries is duly qualified to do business and is in good
standing in all jurisdictions where its ownership or leasing of property or the
conduct of its

- 6 -



--------------------------------------------------------------------------------



 



business requires it to be so qualified, and has all requisite corporate power
and authority to carry on its business as now conducted and as proposed to be
conducted. The Company is a savings and loan holding company under the Home
Owners’ Loan Act of 1933, as amended (“HOLA”). The Bank is a federally chartered
stock savings bank duly organized, validly existing and in good standing under
HOLA. The deposit accounts of the Bank are insured up to applicable limits by
the Deposit Insurance Fund, which is administered by the Federal Deposit
Insurance Corporation, and no proceedings for the termination or revocation of
such insurance are pending or, to the knowledge of the Company, threatened. The
Federal Stock Savings Bank Charter of the Bank complies in all material respects
with applicable law. The Company owns beneficially and of record all of the
outstanding equity interests of the Bank and its other material subsidiaries
free of any lien or encumbrance, and there are no outstanding options, warrants,
convertible securities or other instruments or agreements pursuant to which a
person or entity other than the Company has the right or obligation to acquire
equity interests of the Bank or any of its other material subsidiaries.
     (b) Authorization. This Agreement has been duly and validly authorized,
executed and delivered by the Company and constitutes a binding obligation of
the Company enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity). All of
the Preferred Shares to be issued to the Investor hereunder, and the Conversion
Shares to be issued to the Investor upon conversion of the Preferred Shares,
will be duly authorized for issuance prior to the Closing Date (except that the
issuance of the Conversion Shares will be subject to the Stockholder Approval)
and, when issued, paid for and delivered as set forth herein or in the
Certificate of Designations, as applicable, the Preferred Shares and the
Conversion Shares will be validly issued, fully paid and non-assessable.
     (c) Capitalization. The authorized capital stock of the Company consists of
200,000,000 shares of Common Stock and 25,000,000 shares of preferred stock,
$0.01 par value per share, of which, as of May 31, 2008 (i) 44,630,665 shares of
Common Stock are issued and outstanding, (ii) 95,848 shares of Common Stock are
issued and held in treasury, (iii) 2,100,570 shares of Common Stock are reserved
for issuance upon exercise of options and other awards granted under the
Company’s stock option and incentive plans, (iv) no shares of preferred stock
are issued and outstanding, and (v) 200,000 shares of preferred stock are
reserved for issuance pursuant to the Rights Agreement. As of the date hereof,
the Company has not issued any shares of capital stock since May 31, 2008, other
than shares of Common Stock upon exercise of options and other awards granted
under the Company’s stock option and incentive plans. All of the outstanding
shares of Common Stock have been duly authorized, are validly issued, fully paid
and nonassessable and were offered, sold and issued in compliance with all
applicable federal and state securities laws and without violating any
contractual obligation or any other preemptive or similar rights.
     (d) No Conflicts. Except as disclosed in the Disclosure Schedule, the
issuance and sale of the Preferred Shares and the Conversion Shares, the
execution, delivery and performance by the Company of this Agreement, the
compliance by the Company with all of the provisions of

- 7 -



--------------------------------------------------------------------------------



 



this Agreement and the consummation of the transactions herein contemplated will
not (i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company is a
party or by which the Company is bound or to which any of the property or assets
of the Company is subject, (ii) result in any violation of the provisions of any
of the organizational or governing documents of the Company or any statute,
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its properties, or (iii) require any
consent, approval, authorization, order, registration or qualification of or
with any court or governmental agency or body having jurisdiction over the
Company or any of its properties, except for the Company Regulatory Approvals.
     (e) Reports. Since December 28, 2007, the Company has filed with the
Commission all forms, reports, schedules, statements and other documents
required to be filed by it through the date hereof under the Exchange Act or the
Securities Act (all such documents, as supplemented and amended since the time
of filing, collectively with the registration statement relating to the Rights
Offering, the “Company SEC Documents”). The Company SEC Documents, including all
financial statements and schedules included in the Company SEC Documents, at the
time filed or, in the case of any Company SEC Document amended or superseded by
a filing prior to the date of this Agreement, then on the date of such amending
or superseding filing, and, in the case of registration statements and proxy
statements, on the dates of effectiveness and the dates of mailing,
respectively, (i) did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, and (ii) complied in all material respects with
the applicable requirements of the Exchange Act and the Securities Act, as
applicable.
     (f) Financial Statements. The Company’s financial statements, including the
notes thereto, included in the Company SEC Documents (the “Company Financial
Statements”) have been prepared in accordance with U.S. generally accepted
accounting principles (“GAAP”) consistently applied (except as may be indicated
in the notes and schedules thereto) during the periods involved and present
fairly the Company’s consolidated financial position at the dates thereof and of
its operations and cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal audit adjustments and the provisions of
Regulation S-X). Since the date of the most recent balance sheet included in the
Company Financial Statements, (i) the Company has not effected any change in any
method of accounting or accounting practice, except for any such change required
because of a concurrent change in GAAP, nor has it been advised by its
independent registered accounting firm or any Governmental Entity that any such
change in method of accounting or accounting practice is appropriate, and
(ii) there has been no Material Adverse Change.
     (g) No Undisclosed Liabilities. Neither the Company nor any of its material
subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) that are not properly reflected or reserved
against in the Company Financial Statements to the extent required to be so
reflected or reserved against in accordance with GAAP, except for
(i) liabilities that have arisen since March 31, 2008 in the ordinary and usual
course of business and consistent with past practice, (ii) contractual
liabilities under agreements entered into in the ordinary course of business or
that are disclosed in the Company SEC

- 8 -



--------------------------------------------------------------------------------



 



Documents, and (iii) liabilities that have not had and would not reasonably be
expected to have a Material Adverse Effect.
     (h) Company Significant Agreements. Except as disclosed in the Disclosure
Schedule, each of the Company Significant Agreements is valid and binding on the
Company or its subsidiaries, as applicable, and in full force and effect; the
Company and each of its subsidiaries, as applicable, are in all material
respects in compliance with and have in all material respects performed all
obligations required to be performed by them to date under each Company
Significant Agreement; and as of the date hereof, neither the Company nor any of
its subsidiaries has received notice of any material violation or default (or
any condition which with the passage of time or the giving of notice would cause
such a violation of or a default) by any party under any Company Significant
Agreement.
     (i) Governmental Consents. Other than the Company Regulatory Approvals, and
the securities or blue sky laws of the various states, no material notice to,
registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, nor
expiration or termination of any statutory waiting periods, is necessary for the
consummation by the Company of the transactions contemplated by this Agreement.
     (j) Controls and Procedures. The Company (i) has implemented and maintains
disclosure controls and procedures (as defined in Rule 13a-15(e) of the Exchange
Act) to ensure that material information relating to the Company, including its
subsidiaries, is made known to the chief executive officer and the chief
financial officer of the Company by others within those entities, and (ii) has
disclosed, based on its most recent evaluation prior to the date hereof, to the
Company’s outside auditors and the audit committee of the Board of Directors
(A) any significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) that are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (B) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting.
     (k) Properties and Leases. The Company and its subsidiaries have good and
marketable title to all real properties and all other material properties and
assets that purport to be owned by them, in each case free from liens,
encumbrances, claims and defects that would affect the value thereof or
interfere with the use made or to be made thereof by them, but subject to liens
on the assets of the Bank and RWHC, Inc., a subsidiary of the Company, in favor
of the Federal Home Loan Bank of Dallas, which do not materially affect the
value of such properties in the aggregate to the Bank and its subsidiaries
considered as one enterprise. The Company and its subsidiaries hold all leased
real or personal property under valid and enforceable leases with no exceptions
that would interfere with the use made or to be made thereof by them, and
neither the Company nor any subsidiary has any notice of any claim of any sort
that has been asserted by anyone adverse to the rights of the Company or any
such subsidiary under any such leases, or affecting or questioning the rights of
such entity to the continued possession of the leased premises, except for such
claims that would not, singly or in the aggregate, have a Material Adverse
Effect.

- 9 -



--------------------------------------------------------------------------------



 



     (l) Taxes. (i) Each of the Company and its material subsidiaries has
(A) duly and timely filed (including pursuant to applicable extensions granted
without penalty) all material Tax Returns required to be filed by it and
(B) paid in full all Taxes due or made adequate provision in the financial
statements of the Company (in accordance with GAAP) for any such Taxes, whether
or not shown as due on such Tax Returns; (ii) no material deficiencies for any
Taxes have been proposed, asserted or assessed in writing against or with
respect to any Taxes due by or Tax Returns of the Company or any of its material
subsidiaries, which deficiencies have not since been resolved, except for Taxes
proposed, asserted or assessed that are being contested in good faith by
appropriate proceedings and for which reserves adequate in accordance with GAAP
have been provided; and (iii) there are no material liens for Taxes upon the
assets of either the Company or its material subsidiaries except for statutory
liens for current Taxes not yet due or liens for Taxes that are being contested
in good faith by appropriate proceedings and for which reserves adequate in
accordance with GAAP have been provided.
     (m) Litigation and Other Proceedings. There is no pending or, to the
knowledge of the Company, threatened, claim, action, suit, investigation or
proceeding, against the Company or any of its subsidiaries or to which any of
their assets are subject, nor is the Company or any of its subsidiaries subject
to any order, judgment or decree, in each case except as would not reasonably be
expected to have a Material Adverse Effect.
     (n) Compliance with Laws. The Company and each of its subsidiaries have all
material permits, licenses, franchises, authorizations, orders and approvals of,
and have made all filings, applications and registrations with, Governmental
Entities that are required in order to permit them to own or lease their
properties and assets and to carry on their business as presently conducted. The
Company and each of its subsidiaries has complied in all material respects and
is not in default or violation in any respect of, and none of them is, to the
knowledge of the Company, under investigation with respect to or, to the
knowledge of the Company, has been threatened to be charged with or given notice
of any material violation of, any applicable material domestic (federal, state
or local) or foreign law, statute, ordinance, license, rule, regulation, policy
or guideline, order, demand, writ, injunction, decree or judgment of any
Governmental Entity.
     (o) Insurance. The Company and each of its material subsidiaries are
presently insured, and since December 27, 2007 have been insured, for reasonable
amounts with financially sound and reputable insurance companies against such
risks as companies engaged in a similar business would, in accordance with good
business practice, customarily be insured.
     (p) Anti-takeover Provisions Not Applicable. The Board of Directors has
taken all necessary action to ensure that the transactions contemplated by this
Agreement will be deemed approved by the Board of Directors for the purposes of
Section 203 of the Delaware General Corporation Law.
     (q) Mortgage Banking Business. Except as has not had and would not
reasonably be expected to have a Material Adverse Effect:
     (i) The Company and each of its subsidiaries has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit

- 10 -



--------------------------------------------------------------------------------



 



approval of any mortgage loan originated, purchased or serviced by the Company
or any of its subsidiaries satisfied, (A) all applicable federal, state and
local laws, rules and regulations with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any of its subsidiaries and any Agency, Loan Investor or Insurer,
(C) the applicable rules, regulations, guidelines, handbooks and other
requirements of any Agency, Loan Investor or Insurer and (D) the terms and
provisions of any mortgage or other collateral documents and other loan
documents with respect to each mortgage loan.
     (ii) No Agency, Loan Investor or Insurer has (A) claimed in writing that
the Company or any of its subsidiaries has violated or has not complied with the
applicable underwriting standards with respect to mortgage loans sold by the
Company or any of its subsidiaries to a Loan Investor or Agency, or with respect
to any sale of mortgage servicing rights to a Loan Investor, (B) imposed in
writing restrictions on the activities (including commitment authority) of the
Company or any of its subsidiaries or (C) indicated in writing to the Company or
any of its subsidiaries that it has terminated or intends to terminate its
relationship with the Company or any of its subsidiaries for poor performance,
poor loan quality or concern with respect to the Company’s or any of its
subsidiaries’ compliance with laws.
     (iii) For purposes of this Section 3(q): (A) “Agency” means the Federal
Housing Administration, the Federal Home Loan Mortgage Corporation, the Farmers
Home Administration (now known as Rural Housing and Community Development
Services), the Federal National Mortgage Association, the Federal National
Mortgage Association, the United States Department of Veterans’ Affairs, the
Rural Housing Service of the U.S. Department of Agriculture or any other federal
or state agency with authority to (i) determine any investment, origination,
lending or servicing requirements with regard to mortgage loans originated,
purchased or serviced by the Company or any of its Subsidiaries or (ii)
originate, purchase, or service mortgage loans, or otherwise promote mortgage
lending, including state and local housing finance authorities; (B) “Loan
Investor” means any person (including an Agency) having a beneficial interest in
any mortgage loan originated, purchased or serviced by the Company or any of its
subsidiaries or a security backed by or representing an interest in any such
mortgage loan; and (C) “Insurer” means a person who insures or guarantees for
the benefit of the mortgagee all or any portion of the risk of loss upon
borrower default on any of the mortgage loans originated, purchased or serviced
by the Company or any of its subsidiaries, including the Federal Housing
Administration, the United States Department of Veterans’ Affairs, the Rural
Housing Service of the U.S. Department of Agriculture and any private mortgage
insurer, and providers of hazard, title or other insurance with respect to such
mortgage loans or the related collateral
     (r) Agreements with Regulatory Agencies. Except as disclosed in the
Disclosure Schedule, neither the Company nor any of its subsidiaries is subject
to any cease-and-desist or

- 11 -



--------------------------------------------------------------------------------



 



other similar order or enforcement action issued by, or is a party to any
written agreement, consent agreement or memorandum of understanding with, or is
a party to any commitment letter or similar undertaking to, or is subject to any
capital directive of, any Governmental Entity that in a material manner relates
to its capital adequacy, its liquidity and funding policies and practices, its
ability to pay dividends, its credit, risk management or compliance policies,
its internal controls, its management or its operations or business, including
compliance with applicable bank secrecy, anti-money laundering and consumer
protection laws, regulations and interpretations of any Governmental Entity (a
“Regulatory Agreement”).
     (s) Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Company SEC Documents and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect. There are no such
transactions, arrangements or other relationships with the Company that may
create contingencies or liabilities that are not otherwise disclosed by the
Company in its Company SEC Documents.
     (t) Private Placement. Assuming the accuracy of each of the representations
and warranties set forth in Section 4, the offer and issuance by the Company of
the Convertible Preferred Stock and the Preferred Shares is exempt from
registration under the Securities Act.
     (u) No Integrated Offering. None of the Company, its subsidiaries, any of
their Affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Convertible Preferred Stock or the Preferred Shares under
the Securities Act, whether through integration with prior offerings or
otherwise. None of the Company, its subsidiaries, their Affiliates and any
Person acting on their behalf will take any action or steps referred to in the
preceding sentence that would require registration of the issuance of any of the
Convertible Preferred Stock or the Preferred Shares under the Securities Act or
cause the offering of the Convertible Preferred Stock and the Preferred Shares
to be integrated with other offerings for purposes of any such applicable
stockholder approval provisions.
     (v) Sarbanes-Oxley. Solely to the extent that the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations promulgated by the Commission
and NYSE thereunder (collectively, the “Sarbanes-Oxley Act”) has been applicable
to the Company, there is and has been no failure on the part of the Company to
comply in all material respects with any provision of the Sarbanes-Oxley Act.
     (w) Investment Company Status. The Company is not, and upon consummation of
the sale of the Convertible Preferred Stock or the Preferred Shares will not be,
an “investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.
     (x) Listing Requirements. The Company is in compliance with the
requirements of the NYSE for continued listing of the Common Stock thereon. The
Company has taken no

- 12 -



--------------------------------------------------------------------------------



 



action designed to, or, to its knowledge, likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or the
listing of the Common Stock on the NYSE, nor has the Company received any
notification that the Commission or the NYSE is contemplating terminating such
registration or listing. The transactions contemplated by this Agreement will
not contravene the rules and regulations of the NYSE.
     (y) U.S. Real Property Holding Corporation Status. The Company is not, nor
has ever been, a U.S. real property holding corporation within the meaning of
Section 897 of the Code of 1986, as amended.
     (z) Shell Company Status. The Company is not, nor has ever been, an issuer
of the type described in Rule 144(i)(l) under the Securities Act.
     (aa) Investment Agreements. All of the Investment Agreements with all
Holders (other than the Investor) are in the same form as, and contain the same
terms and conditions as, this Agreement, except for such modifications and
changes to any Investment Agreement as disclosed to the Investor prior to the
execution of this Agreement by the Investor.
Section 4. Representations and Warranties of Investor. The Investor represents
and warrants to the Company as follows:
     (a) Organization and Authority. The Investor is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and has all requisite power and authority to enter into and
perform its obligations under this Agreement.
     (b) Authorization. This Agreement has been duly and validly authorized,
executed and delivered by the Investor and constitutes a binding obligation of
the Investor enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
     (c) Purchase for Investment. The Investor acknowledges that neither the
Preferred Shares nor the Conversion Shares have been registered under the
Securities Act or under any state securities laws. The Investor (i) is acquiring
the Preferred Shares, and will acquire the Conversion Shares pursuant to an
exemption from registration under the Securities Act solely for investment with
no present intention to distribute any of the Preferred Shares or the Conversion
Shares to any Person, (ii) will not sell or otherwise dispose of any of the
Preferred Shares or the Conversion Shares, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws, (iii) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Preferred
Shares and the Conversion Shares and of making an informed investment decision,
(iv) is an “accredited investor” (as that term is defined by Rule 501 of the
Securities Act), and (v) except as otherwise disclosed to the Company in writing
prior to the date hereof, is a “qualified institutional buyer” within the
meaning of Rule 144A promulgated under the Act.

- 13 -



--------------------------------------------------------------------------------



 



     (d) Sufficient Funds. The Investor has and will have prior to the Closing
Date, sufficient cash, available lines of credit or other sources of immediately
available funds to enable it to timely deliver to the Company the aggregate
Preferred Purchase Price payable hereunder by the Investor.
     (e) No Prior Understandings. Prior to the Spin-Off, neither the Investor
nor any Person acting on behalf of the Investor, with the Investor’s explicit or
implicit permission, had an agreement, understanding, arrangement, or
substantial negotiations with any Person acting on behalf of Temple-Inland or
the Company regarding the Rights Offering or any other acquisition of shares of
Common Stock, Convertible Preferred Stock or other equity interests in the
Company.
     (f) Ownership. As of the close of business on the Business Day immediately
preceding the date hereto, the Investor beneficially owns (as determined in
accordance with Rule 13d-3 under the Exchange Act) the number of shares of
Common Stock set forth next to the Investor’s name on Schedule 1 and, other than
as set forth on Schedule 1, does not beneficially own (as determined in
accordance with Rule 13d-3 under the Exchange Act) or have the right to vote
with respect to any equity securities of the Company.
     (g) No Conflict. Except for the OTS Approval and the filing of a
Biographical Form and Certificate of License Qualification with the Texas
Department of Insurance, the execution, delivery and performance by the Investor
of this Agreement and the consummation by it of the transactions contemplated
hereby will not require any material Regulatory Approvals or otherwise violate
any statute, order, rule or regulation of any Governmental Entity having
jurisdiction over the Investor or any of its properties.
     (h) No Broker. The Investor has not employed any broker or finder in
connection with the transactions contemplated by this Agreement.
     (i) Non-Reliance. The Investor is not relying upon, and has not relied
upon, any statement, representation or warranty made by any Person, including
Keefe, Bruyette & Woods, Inc., except for the statements, representations and
warranties by the Company contained in this Agreement.  The Investor represents
and warrants that (i) no Person other than the Investor, including Keefe,
Bruyette & Woods, Inc., has performed any due diligence review by or on behalf
of the Investor, (ii) the Investor has made, and has relied solely upon, its own
examination of the Company and the terms of the securities in making its
investment decision with respect to the securities, and (iii) the Investor has
had the opportunity to ask questions of the Company and has been provided with
all information by the Company that the Investor deemed necessary in order to
make its investment decision.  The Investor further acknowledges that any such
Person, including Keefe, Bruyette & Woods, Inc., is a third-party beneficiary to
the representations and warranties of the Investor in this Section 4(i).
Section 5. Deliveries at Closing.
     (a) Company Deliverables. At the Closing, the Company will deliver to the
Investor the following:

- 14 -



--------------------------------------------------------------------------------



 



     (i) Certificates representing the Preferred Shares; and
     (ii) A certificate of a senior officer of the Company on its behalf to the
effect that (A) the representations and warranties of the Company in Section 3
are true and correct on and as of the Closing Date as if made on such date,
except for representations and warranties made as of a specified date, which
will be true and correct as of such specified date, and except, in all cases, as
would not result in a Material Adverse Change, and (B) the Company has complied
in all material respects with its obligations hereunder that are required to be
complied with by it at or prior to the Closing.
     (b) Investor Deliverables. At the Closing, the Investor will deliver to the
Company the following:
     (i) Payment of the aggregate Preferred Purchase Price for the Investor as
set forth in Schedule 1 in United States dollars by means of wire transfers of
immediately available funds to an account specified in writing by the Company;
and
     (ii) A certificate of a senior officer of the Investor on its behalf to the
effect that (A) the representations and warranties of the Investor contained in
Section 4 are true and correct on and as of the Closing Date as if made on such
date, except for representations and warranties made as of a specified date,
which will be true and correct as of such specified date, and except, in all
cases, as would not, individually or in the aggregate, materially impair the
ability of the Investor to perform its obligations hereunder or to consummate
the Closing, and (B) the Investor has complied in all material respects with its
obligations hereunder that are required to be complied with by it at or prior to
the Closing.
Section 6. Covenants.
     (a) Regulatory Approvals. The Company and the Investor will use
commercially reasonable best efforts to obtain, as promptly as practicable, all
governmental, quasi-governmental, court or regulatory approvals, consents or
statements of non-objection necessary on its part to allow the Company to issue
and the Investor to acquire the Preferred Shares and Conversion Shares it will
or may acquire or control, as the case may be, or to own or control the
Preferred Shares, the Conversion Shares or any other shares of Common Stock to
be issued by the Company or owned or controlled by the Investor following the
date hereof, including any approvals, consents or statements of non-objection
required by any state or federal banking regulatory authority, including the
Regulatory Approvals applicable to them. In performing its obligations under
this Section 6(a), each of the Company and the Investor will cooperate with the
other, provide each other to the extent reasonably practicable with advance
notice of and an opportunity to comment to the non-confidential portions of all
regulatory filings, applications and support materials, and will provide each
other with advance notice of and an opportunity to participate in any meetings
(including telephonic conferences) with any regulatory authorities regarding any
such approvals to the extent they do not involve such party’s confidential
information. Without limiting the foregoing, unless otherwise waived by the
Company, the Investor agrees, as and to the extent required by applicable law,
that it will as promptly as practicable prepare, file and prosecute with the OTS
a submission rebutting the presumption of

- 15 -



--------------------------------------------------------------------------------



 



control of the Company as provided in 12 CFR §574.4(e) and offer to enter into
the Rebuttal of Control Agreement required by 12 CFR §574.100 as such agreement
may be modified from time to time by the OTS (the “Form Agreement”), as may be
amended or modified by the Investor and the OTS to reflect the business and
structure of the Investor; provided, the Investor shall use its commercially
reasonable best efforts to conform with the requirements of the Form Agreement.
The Investor also agrees that it will take no action that would result in the
Investor becoming a “savings and loan holding company” as that term is defined
in the Home owners Loan Act and 12 CFR Part 574 and that, beginning on the date
of filing the submission described in the immediately preceding sentence with
the OTS, prior to the Closing, it will take no action that would cause it not to
be able to fully comply with the terms of such Rebuttal of Control Agreement.
The Company will cooperate with the Investor and the Company will use
commercially reasonable best efforts in assisting the Investor in performing its
obligations under this Section 6(a), including, if requested by the Investor,
entering into a compliance agreement with the Investor designed to reduce the
likelihood of transactions with Affiliates of the Investor that would be
prohibited pursuant to the terms of any Rebuttal of Control Agreement entered
into by the Investor and the OTS. The Company and the Investor shall, promptly
upon receipt of each Regulatory Approval applicable to it, provide written
notice to the other party of such receipt.
     (b) Cooperation. The Investor will, and will cause its Affiliates to,
cooperate with the Company and use commercially reasonable efforts to take, or
cause to be taken, all commercially reasonable actions in order to facilitate
the successful consummation of the transactions contemplated hereby. The Company
will, and will cause its Affiliates to (i) cooperate with the Investor and use
commercially reasonable efforts to take, or cause to be taken, all commercially
reasonable actions in order to facilitate the successful consummation of the
transactions contemplated hereby, and (ii) assist the Investor in any
appearances and proceedings before and consents, approvals, or waivers sought
from any Governmental Entity with respect to the consummation of the
transactions contemplated hereby.
     (c) Legends. (i) The Investor agrees that all certificates or other
instruments representing the Preferred Shares and the Conversion Shares subject
to this Agreement will bear a legend substantially to the following effect:
     (A) THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE
AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO A
REGISTRATION STATEMENT RELATING THERETO IN EFFECT UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH
ACT OR SUCH LAWS.
     (B) THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A VOTING
AGREEMENT AND TRANSFER AND OTHER RESTRICTIONS SET FORTH IN AN INVESTMENT
AGREEMENT, DATED AS OF JUNE 7, 2008, COPIES OF WHICH ARE ON FILE WITH THE
ISSUER.

- 16 -



--------------------------------------------------------------------------------



 



     (ii) Upon request of the Investor, upon (x) receipt by the Company of an
opinion of counsel reasonably satisfactory to the Company to the effect that
such legend is no longer required under the Securities Act and applicable state
laws, or (y) the Investor providing the Company with reasonable assurance that
the securities can be sold, assigned or transferred pursuant to Rule 144, the
Company will promptly cause clause (A) of the legend to be removed from any
certificate for any Preferred Shares or Conversion Shares to be transferred by
the Investor in accordance with the terms of this Agreement and clause (B) of
the legend will be removed upon the expiration of such transfer and other
restrictions set forth in this Agreement. The Investor acknowledges that neither
the Preferred Shares nor the Conversion Shares have been registered under the
Securities Act or under any state securities laws and the Investor agrees that
it will not sell or otherwise dispose of any of the Preferred Shares or
Conversion Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
laws.
     (d) No Other Preferred. Until such time as all of the Preferred Shares have
been converted into shares of Common Stock, the Company shall not, without the
prior written consent of the Holders owning at least 51% of the then outstanding
shares of Convertible Preferred Stock, create, authorize or designate any
preferred stock of any class or series having any designations, preferences,
relative, participating, optional or other rights ranking senior to or on parity
with those of the Convertible Preferred Stock.
     (e) Contribution of Proceeds. Upon the conversion of the Preferred Shares
into Conversion Shares, the Company promptly will contribute the net proceeds
(taking into account all fees and payment of any dividend on the Preferred
Shares) to the Bank.
Section 7. Conditions to Closing.
     (a) The obligations of the Investor to consummate the purchase of the
Preferred Shares at the Closing are subject to the fulfillment, prior to or on
the Closing Date, of the following conditions:
     (i) The representations and warranties of the Company in Section 3 shall be
true and correct (without giving effect to any qualification as to materiality
or Material Adverse Effect set forth therein) as of the date hereof and at and
as of the Closing Date, except for representations and warranties made as of a
specific date, which will be made as of such specified date, except, in each
case, where the failure of such representations or warranties to be true and
correct (without giving effect to any qualification as to materiality or
Material Adverse Effect set forth therein) would not result in a Material
Adverse Change;
     (ii) The Company shall have complied in all material respects with its
obligations hereunder that are required to be complied with at or prior to the
Closing;
     (iii) No judgment, injunction, decree or other legal restraint shall
prohibit, or have the effect of rendering unachievable, the consummation of the
transactions contemplated by this Agreement;

- 17 -



--------------------------------------------------------------------------------



 



     (iv) The Company will have received from Fulbright & Jaworski L.L.P. an
opinion that with respect to the Spin-Off, the issuance of the Convertible
Preferred Shares, as provided herein, will not result in Distribution Taxes (as
such term is defined in that certain Tax Matters Agreement by and among
Temple-Inland, Forestar Real Estate Group Inc., and the Company, dated as of
December 11, 2007) imposed under the Code, the Texas Franchise Tax or the
California Taxes, and a copy of such opinion will be furnished to the Investor
prior to the Closing Date;
     (v) The Investor will have received from Fulbright & Jaworski L.L.P. an
opinion, in reasonable form and containing reasonable qualifications and
limitations, with respect to the matters set forth in Sections 3(a)
(organization and authority), Section 3(b) (authorization and enforceability)
and Section 3(c) (capitalization, but not with respect to the last sentence
thereof);
     (vi) Subsequent to the execution of this Agreement, there shall not have
occurred a Material Adverse Change;
     (vii) The Company shall have obtained all material Regulatory Approvals
applicable to it (other than the Stockholder Approval) and the Investor shall
have obtained all material Regulatory Approvals applicable to it (other than the
Stockholder Approval), which Regulatory Approvals shall be reasonable in form
and substance;
     (viii) The closing and funding of the issuance of units comprised of a
fixed ratio of subordinated notes issued by the Bank and shares of Convertible
Preferred Stock for an aggregate cash purchase price of no less than
$275,000,000 pursuant to the Purchase Agreement, dated the date hereof, among
the Bank and the other purchasers named therein will occur prior to, or
simultaneously with, the Closing; and
     (ix) The closing and funding under all Investment Agreements will occur
simultaneously with the Closing and the sale of Convertible Preferred Stock
thereunder and under this Agreement will have an aggregate purchase price of no
less than $286,621,387.80.
     (b) The obligations of the Company to consummate the sale of the Preferred
Shares at the Closing are subject to the fulfillment, prior to or on the Closing
Date, of the following conditions:
     (i) The representations and warranties of the Investor in Section 4 shall
be true and correct (without giving effect to any qualification as to
materiality set forth therein) as of the date hereof and at and as of the
Closing Date, except for representations and warranties made as of a specific
date, which will be made as of such specified date, except, in each case, where
the failure of such representations or warranties to be true and correct
(without giving effect to any qualification as to materiality set forth therein)
would not result in a Material Adverse Change;
     (ii) The Investor shall have complied in all material respects with its
obligations hereunder that are required to be complied with at or prior to the
Closing; and

- 18 -



--------------------------------------------------------------------------------



 



     (iii) No judgment, injunction, decree or other legal restraint shall
prohibit, or have the effect of rendering unachievable, the consummation of the
transactions contemplated by this Agreement; and
     (iv) The Company shall have obtained all material Regulatory Approvals
applicable to it (other than the Stockholder Approval) and the Investor shall
have obtained all material Regulatory Approvals applicable to it (other than the
Stockholder Approval), which Regulatory Approvals shall be reasonable in form
and substance.
Section 8. Termination.
     (a) This Agreement may be terminated at any time prior to the Closing Date
by the Company, by written notice to the Investor if there is a material breach
of this Agreement by the Investor that is not cured within five days after
written notice by the Company of such material breach. This Agreement may be
terminated at any time by the Investor if there is a breach of this Agreement by
the Company that constitutes a Material Adverse Change that is not cured within
five days after written notice by the Investor of such breach.
     (b) This Agreement may be terminated by the Company or the Investor by
written notice thereof to the other party if the Closing has not occurred within
six months after the date of this Agreement, which six month period may be
extended by the Investor, at its option, for an additional two months.
Section 9. Additional Covenants.
     (a) Standstill. If the Investor beneficially owns (as defined in Rule 13d-3
under the Exchange Act) at least 9.9% or more of the outstanding Common Stock
after giving effect to the transactions contemplated by this Agreement, prior to
December 31, 2008, the Investor will not, and will cause its representatives
acting on its behalf and its associates (as defined in Rule 12b-2 under the
Exchange Act) and Affiliates not to, directly or indirectly, acting alone, as
part of a “group” (as such term is defined in Section 13(d)(3) of the Exchange
Act) or otherwise in concert with others, unless specifically requested in
writing in advance by the Chairman of the Board of Directors:
     (i) acquire, or agree to acquire, offer to acquire, or seek or propose to
acquire (or request permission to do so or to make any proposal in such
regards), or indicate any interest in doing any of the foregoing, ownership
(including “beneficial ownership” as defined in Rule 13d-3 under the Exchange
Act) of the Company or any subsidiary of the Company, or any of the assets or
businesses of the Company or any subsidiary of the Company, or any securities
issued by the Company or any subsidiary of the Company, or any rights or options
to acquire such ownership (including from a third party);
     (ii) publicly or privately seek or propose (except for communications not
otherwise violative of this Section 9(a) with executive officers of the Company
in the ordinary course of business) to influence, control, or alter in any
manner the management or the policies of the Company (including the Company’s
certificate of incorporation or its bylaws) or to obtain representation on the
Board of Directors, interfere by any means

- 19 -



--------------------------------------------------------------------------------



 



with any transaction involving the Company, solicit, or encourage or in any way
participate in, directly or indirectly, the solicitation of, any proxies or
consents (or otherwise conduct any non-binding referendum with respect to the
Company’s securities), including as to voting matters, with respect to any
securities of the Company, or make any public statement or filing with any
governmental or judicial authority having any such effect;
     (iii) offer, make, seek, propose, indicate or solicit any interest in any
tender offer, exchange offer, merger, consolidation, plan of exchange, business
combination, dividend, liquidation, sale or transfer of assets, share
repurchase, recapitalization, restructuring, or other extraordinary transaction
with respect to the Company or any subsidiary of the Company or any of their
respective businesses, or any other transaction that could result in a change of
control of the Company, or solicit or encourage any person to make any such
offer, proposal, or statement;
     (iv) seek to call, or to request the calling of, a special meeting of the
stockholders of the Company, or seek to make, or make, a stockholder proposal at
any meeting of the stockholders of the Company or make a request for a list of
the Company’s stockholders or otherwise acting alone, or in concert with others,
seek to control or influence the management, governance, or policies of the
Company;
     (v) enter into any discussions, negotiations, arrangements, or
understandings with any third party (including security holders of the Company)
with respect to any of the foregoing, including forming, joining, or in any way
participating in any group with respect to any of the Company’s securities in
connection with any of the foregoing, other than a group of which the Investor
is a member as of the date of this Agreement, and the existence of which the
Investor has disclosed to the Company;
     (vi) deposit any securities of the Company into a voting trust, or subject
any securities of the Company to any agreement, understanding, or arrangement
with respect to the voting of such securities, or other agreement,
understanding, or arrangement having similar effect to which, in each case, a
person who is not the Investor’s Affiliate and controlled by the Investor is a
party;
     (vii) execute any written consent with respect to the Company;
     (viii) take any action that might, in effect, require the Company to make a
public announcement regarding any of the foregoing, seek or request permission
to do any of the foregoing, request to amend or waive any provision of this
Section 9(a), advise, assist, or encourage any other person in connection with
the foregoing, or make or seek permission to make any public announcement with
respect to any of the foregoing;
     (ix) make, initiate, take, or participate in any demand, request, action
(legal or otherwise), or proposal (other than a proposal made privately to the
Board of Directors of the Company) to amend, waive, or terminate any provision
of this Agreement; or

- 20 -



--------------------------------------------------------------------------------



 



     (x) disclose any intention, plan or arrangement inconsistent with the
foregoing.
To the extent applicable to the Investor, the provisions of this Section 9(a)
will automatically become inoperative and of no force or effect if (i) any
Person or “group” (within the meaning of Section 13(d)(3) of the Exchange Act)
shall have acquired or entered into a definitive agreement to acquire more than
20% of the equity securities of the Company or assets of the Company or its
subsidiaries representing more than 20% of the consolidated earning power of the
Company and its subsidiaries (an “Issuer Sale Transaction”), (ii) a third party
makes a tender offer for more than 20% of the equity securities of the Company
(a “Third-Party Tender Offer”) and the Company files a Schedule 14D-9 with
respect to such offer that does not recommend that the Company’s stockholders
reject such offer, (iii) the Company effects a transaction, or series of related
transactions, involving the issuance of securities representing 15% or more
(assuming the conversion of all convertible securities issued in such
transaction or series of related transactions) of the pro-forma outstanding
equity securities of the Company, unless the Investor is offered the opportunity
to participate in, or does in fact participate in, such transaction and, such
opportunity if accepted by the Investor would result in the Investor
beneficially owning equity securities of the Company representing at least the
same percentage of the outstanding equity securities of the Company that it
beneficially owned immediately prior to such transaction, (iv) any Person or
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) commences a
solicitation of proxies or written consents to elect to the Board of Directors
any individuals or slate of individuals in a contest with any individuals or
slate of individuals whose nomination has been approved by the Nominating and
Corporate Governance Committee (or its equivalent) of the Board of Directors, or
(v) termination of the Rights Agreement or an increase in the triggering
threshold thereunder to a percentage in excess of 20%, in which case the
percentage limitation in the first sentence of this Section 9(a) will be
increased to 1/10% less than such revised triggering threshold. Notwithstanding
the foregoing or any other provision of this Agreement, the Investor will not be
required to (x) vote any shares or other voting equity securities of the Company
that it beneficially owns in favor of, or provide a consent or proxy approving,
any Issuer Sale Transaction, or (y) tender any equity securities of the Company
in response to a Third-Party Tender Offer.
     (b) Reservation for Issuance. The Company will at all times reserve and
keep available, out of its authorized but unissued Common Stock, solely for the
purpose of effecting the conversion of the Preferred Shares, the full number of
Conversion Shares. Additionally, the Company will at all times prior to the
Closing reserve and keep available, out of its authorized but unissued shares of
preferred stock, solely for the purpose of issuing the Preferred Shares at the
Closing, a sufficient number of shares of preferred stock to allow the issuance
of all shares of Preferred Stock necessary to be issued to the Holders.
     (c) Exchange Listing. The Company will promptly use its reasonable best
efforts to cause the Conversion Shares to be approved for listing on the NYSE,
subject to official notice of issuance and upon receipt of the Stockholder
Approval.

- 21 -



--------------------------------------------------------------------------------



 



     (d) Stockholder Meeting. The Company will call a special meeting of its
stockholders, as promptly as practicable following the Closing Date to approve
the conversion of the Preferred Shares into Common Stock for purposes of
complying with the requirements of the NYSE, and use commercially reasonable
efforts to take any other action necessary to effect such conversion. The Board
of Directors will recommend to the Company’s stockholders that such stockholders
vote in favor of the proposals required by this Section 9(d). In connection with
such meeting, the Company will promptly prepare and file with the Commission a
preliminary proxy statement, will use its reasonable best efforts to respond to
any comments of the Commission or its staff and to cause a definitive proxy
statement related to such stockholders’ meeting to be mailed to the Company’s
stockholders not more than five Business Days after clearance thereof by the
Commission staff, and will use its reasonable best efforts to solicit proxies
for such stockholder approval. In the event that the approvals necessary to
permit the Preferred Shares to be converted into Common Stock are not obtained
at such special stockholders meeting, the Company will include a proposal to
approve (and the Board of Directors, to the extent it is consistent with its
fiduciary duties, will recommend approval of) such issuance at a meeting of its
stockholders no less than once in each subsequent six-month period beginning on
January 1, 2009 and ending on the earlier of (i) the date such approval is
obtained or made, or (ii) May 31, 2012, and if Stockholder Approval has not been
obtained by May 31, 2012, the Company will cause all Preferred Shares to be
listed on each securities exchange on which similar securities issued by the
Company are then listed or, if no similar securities issued by the Company are
then listed on any securities exchange, use its reasonable best efforts to cause
all such Preferred Shares to be listed on the NYSE or the NASDAQ stock market,
as determined by the Company.
     (e) Voting Agreement. As a material inducement to the Company’s entering
into this Agreement and issuing and selling the Preferred Shares to the
Investor, the Investor irrevocably covenants and agrees to vote and to execute
written consents, and to cause its Affiliates to vote and execute written
consents, at any meeting of the stockholders of the Company or in any action
taken by the stockholders without a meeting, with respect to all Voting
Securities over which the Investor or any of its Affiliates has voting power
(i) in favor of the Stockholder Approval, and (ii) against any action, agreement
or proposal that would result in the Stockholder Approval not being obtained
acting with the intent of hindering, delaying, frustrating, impairing or making
futile or less likely the Stockholder Approval. Upon the execution of this
Agreement, the Investor hereby revokes any and all other proxies and voting
agreements given by the Investor with respect to its Voting Securities and the
Investor will cause its Affiliates to revoke any and all other proxies and
voting agreements given by such Affiliate with respect to its Voting Securities.
As of the date hereof, the Investor has voting power with respect to all shares
of Common Stock set forth opposite the Investor’s name on Schedule 1. The
agreements and restrictions set forth in this Section 9(e) will be binding on
any transferee of the Preferred Shares, and the Investor agrees that it will, as
a condition to the transfer of the Preferred Shares require that any transferee
of such Preferred Shares take such Preferred Shares subject to the terms of this
Section 9(e). This agreement to vote is irrevocable and coupled with an interest
and will expire upon termination of this Agreement, upon the receipt of the
Stockholder Approval, or the expiration of any period beyond which agreements to
vote are not enforceable under applicable law, whichever comes first.

- 22 -



--------------------------------------------------------------------------------



 



     (f) Reports Under the Exchange Act. With a view to making available to the
Investor the benefits of Rule 144, the Company agrees to (i) make and keep
public information available, as those terms are understood and defined in
Rule 144, (ii) file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements and the filing of
such reports and other documents is required for the applicable provisions of
Rule 144; and (iii) furnish to the Investor so long as the Investor owns
Registrable Securities, promptly upon request (A) a written statement by the
Company, if true, that it has complied with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act, (B) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company, and (C) such other information as may be reasonably
requested to permit the Investors to sell such securities pursuant to Rule 144
without registration.
     (g) Investment Agreements. Without the prior consent of the Investor, which
consent will not be unreasonably delayed, the Company will not amend, modify or
supplement any Investment Agreement.
     (h) Disclosure of Material Non-Public Information. The next Business Day
following the execution and delivery of this Agreement, the Company agrees to
file a Current Report on Form 8-K regarding the transactions contemplated by
this Agreement and the Investment Agreements. The Company hereby represents and
warrants to the Investor that, upon the filing of such Form 8-K, the Company
will have disclosed in the Company SEC Documents all material non-public
information that the Company had previously provided to the Investor.
Section 10. Registration Rights.
     (a) Required Registration. Any Holder or Holders owning at least 15% of the
Registrable Securities then outstanding, will have the right, by written notice
(the “Registration Notice”) to the Company, to require the Company to use
reasonable efforts to register (the “Required Registration”) under the
Securities Act Registrable Securities with an anticipated aggregate offering
price, net of underwriting discounts and commissions, of at least $50,000,000;
provided that the Company will be obligated to register such Registrable
Securities pursuant to this Section 10(a) on only two occasions, as long as each
Holder will have been given notice of and the opportunity to participate in each
such registration. The Company will be entitled to sell shares of Voting
Securities (to be newly issued or from shares held in treasury) pursuant to such
Required Registration and any Holder will be entitled to sell any shares of
Voting Securities held by such Holder which are not Registrable Securities (the
“Additional Securities”); provided, that if the managing underwriter will advise
the Company in writing that, in its opinion, the number of securities requested
and otherwise proposed to be included in such offering exceeds the number that
can be sold without adversely affecting the marketability of the offering, the
Company will include in such registration to the extent of the number which the
Company is so advised can be sold in such offering, first, the Registrable
Securities the requesting Holders propose to sell in such registration; second,
the Additional Securities that any Holders propose to sell in such registration;
and third the Registrable Securities of the Company that the Company proposes to
include in such registration, which, in the opinion of such managing
underwriter, can be sold without having the adverse effect referred to above.
Upon receipt of such Registration Notice, the Company will, as promptly as
practicable, prepare and file with the SEC and use its

- 23 -



--------------------------------------------------------------------------------



 



reasonable efforts to cause to become effective promptly, a registration
statement under the Securities Act registering the Registrable Securities
specified in the Registration Notice; provided, however, that the Company will
be entitled to defer any such filing (i) which would result in an effective
registration statement within six months of an underwritten offering by the
Company of its equity securities for its own account or (ii) for a period of up
to 180 days upon a determination by the Board of Directors that the filing of a
registration statement at such time would be detrimental to the Company due to
the pendency of a material acquisition or financing or for other reasonable
cause.
     (b) Form S-3 Registration. If the Company receives from the Investor a
written request that the Company effect a registration on Form S-3, the Company
will (i) promptly give written notice of the proposed registration to all other
Holders; (ii) as soon as practicable, file such registration for the sale and
distribution of all or such portion of the Investor’s Registrable Securities as
are specified in such request, together with all or such portion of the
Registrable Securities of any other Holders joining in such request as are
specified in a written request given within 15 days after receipt of such
written notice from the Company; provided, however, that the Company will not be
obligated to effect any such registration pursuant to this Section 10(b): (A) if
Form S-3 is not then available for such offering by the Holders; (B) if the
Holders, together with the holders of any other securities of the Company
entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at an aggregate price to the
public (net of any underwriters’ discounts or commissions) of less than
$5,000,000; (C) if the Board of Directors determines that the filing of a
registration statement at such time would be detrimental to the Company due to
the pendency of a material acquisition or financing or for other reasonable
cause, in which event the Company will have the right to defer the filing of the
Form S-3 for a period of not more than 180 days after receipt of the request of
the Holders under this Section 10(b); provided, however, that the Company will
not utilize this deferral right more than once in any 12 month period and
provided further that the Company will not register any securities for the
account of itself or any other equity holder during such 180 day period (other
than a registration relating solely to the sale of securities to bona fide
employees of the Company pursuant to an equity incentive plan, equity purchase
or similar plan); (D) if the Company has, within the 12 month period preceding
the date of such request, already effected two registrations on Form S-3 for the
Holders pursuant to this Section 10(b); or (E) in any particular jurisdiction in
which the Company would be required to qualify to do business or to execute a
general consent to service of process in effecting such registration,
qualification or compliance. Subject to the foregoing, the Company will file a
registration statement on Form S-3 covering the Registrable Securities so
requested to be registered as soon as practicable after receipt of the requests
of the Holders. If the Investor intends to distribute the Registrable Securities
covered by its request for registration by means of an underwriting, it will so
advise the Company as part of their request made pursuant to this
Section 2.10(b) and the Company will include such information in the written
notice referred to in clause (i) above.
     (c) Incidental Registration Rights. In addition to the provisions contained
in Sections 10(a) and 10(b), if the Company will at any time seek to register
under the Securities Act for sale to the public in an underwritten offering any
of its equity securities (other than a registration on Form S-4 or Form S-8, or
any successor or other forms promulgated for similar purposes) and if the form
of registration statement proposed to be used may be used for the registration
of Registrable Securities, on each such occasion it will promptly furnish the
Investor with prior

- 24 -



--------------------------------------------------------------------------------



 



written notice thereof. At the written request of the Investor, given (i) at a
time when the Investor beneficially owns 5% or more of the outstanding Voting
Securities and (ii) within five days after the receipt of such notice, to
register any of the Investor’s Registrable Securities, the Company will cause
such Registrable Securities, for which registration will have been requested, to
be included in such registration statement in an amount so as to permit the sale
or other disposition by the Investor as part of such underwritten public
offering of such Registrable Securities as are registered, provided, that if the
managing underwriter will advise the Company in writing that, in its opinion,
the number of securities requested and otherwise proposed to be included in such
offering exceeds the number that can be sold without adversely affecting the
marketability of the offering, the Company will include in such registration to
the extent of the number which the Company is so advised can be sold in such
offering, first, the securities the Company proposes to sell in such
registration and second, the Registrable Securities of the Investor that the
Investor has requested to be included in such registration, which, in the
opinion of such managing underwriter, can be sold without having the adverse
effect referred to above. If a Required Registration is an underwritten offering
and the managing underwriters advise the Company in writing that in their
opinion the number of Registrable Securities and, if permitted hereunder, other
securities requested to be included in such offering exceeds the number of
Registrable Securities and other securities, if any, which can be sold in an
orderly manner in such offering within a price range acceptable to the holders
of Registrable Securities initially requesting such Required Registration,
without adversely affecting the marketability of the offering, the Company will
include in such registration prior to the inclusion of any securities that are
not Registrable Securities, the number of Registrable Securities requested to be
included by the holders of Registrable Securities pro rata among the respective
holders thereof on the basis of the number of Registrable Securities owned by
each such holder.
     (d) Expenses. All expenses incurred by the Company in complying with this
Section 10, including all registration and filing fees, printing expenses, fees
and disbursements of counsel (including one counsel for all of the Holders) and
independent public accountants for the Company, fees of the Financial Industry
Regulatory Authority, listing or quotation fees, and fees of transfer agents and
registrars, will be borne in full by the Company. The Investor will be
responsible for all underwriting commissions, transfer taxes, discounts and fees
with respect to Registrable Securities and the fees and expenses of accountants
for the Investor and any counsel hired by the Investor in addition to the one
counsel of the Holders paid for by the Company.
     (e) Listing. The Company will cause all Registrable Securities registered
as provided in this Section 10 to be listed on each securities exchange on which
similar securities issued by the Company are then listed or, if no similar
securities issued by the Company are then listed on any securities exchange, use
its reasonable best efforts to cause all such Registrable Securities to be
listed on the NYSE or the NASDAQ stock market, as determined by the Company.
     (f) Indemnification. The Company will enter into customary and reasonable
indemnification and contribution agreements with any underwriter and the
Investor in the event of an underwritten offering.
Section 11. Survival. The representations and warranties of the Company
contained in this Agreement or in any certificate delivered hereunder will
terminate on and as of the Closing,

- 25 -



--------------------------------------------------------------------------------



 



except for the representations and warranties set forth in Section 3(a)
(organization and authority) and Section 3(b) (authorization), which will
survive indefinitely.
Section 12. Notices. All notices, communications and deliveries required or
permitted by this Agreement will be made in writing signed by the party making
the same, will specify the Section of this Agreement pursuant to which it is
given or being made and will be deemed given or made (i) on the date delivered
if delivered by telecopy or in person, (ii) on the third Business Day after it
is mailed if mailed by registered or certified mail (return receipt requested)
(with postage and other fees prepaid) or (iii) on the day after it is delivered,
prepaid, to an overnight express delivery service that confirms to the sender
delivery on such day, as follows:
     (a)  if to the Company, at:
Guaranty Financial Group Inc.
8333 Douglas Avenue
Dallas, Texas 75225
Attention: General Counsel
Facsimile No.: (214) 360-1941
with a copy (which will not constitute notice) to:
Fulbright & Jaworski L.L.P.
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201
Attention: Glen J. Hettinger
Facsimile No.: (214) 855-8200
     (b)  if to the Investor, as set forth on Schedule 1.
or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with this
Section 12. If notice is given pursuant to this Section 12 of any assignment to
a permitted successor or assign of a party hereto, the notice will be given as
set forth above to such successor or permitted assign of such party.
Section 13. Assignment. This Agreement will be binding upon, and will inure to
the benefit of and be enforceable by, the parties hereto and their respective
successors and assigns.
Section 14. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto in respect of the subject matter
contained herein. This Agreement supersedes all prior written and prior or
contemporaneous oral agreements and understandings between the parties with
respect to the subject matter of this Agreement.
Section 15. Governing Law; Jurisdiction. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. ANY LEGAL ACTION OR PROCEEDING
BY OR AGAINST ANY

- 26 -



--------------------------------------------------------------------------------



 



PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT MAY BE BROUGHT
IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR NEW YORK
COUNTY, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK. BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY ACCEPTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.
Section 16. Severability. If any provision of this Agreement or the application
thereof to any Person or circumstances is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and will in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any party. Upon
such determination, the parties will negotiate in good faith in an effort to
agree upon a suitable and equitable substitute provision to effect the original
intent of the parties.
Section 17. Expenses. Except as set forth herein, each of the Company and the
Investor will pay its respective fees and expenses related to the transactions
contemplated by this Agreement.
Section 18. Miscellaneous.
     (a) Construction.
(i) the word “or” will not be exclusive;
(ii) inclusion of items in a list will not be deemed to exclude other terms of
similar import;
(iii) all parties will be considered to have drafted this Agreement together,
with the benefit of counsel, and no provision will be strictly construed against
any Person by reason of having drafted such provision;
(iv) the word “include” and its correlatives means to include without
limitation;
(v) terms that imply gender will include all genders;
(vi) defined terms will have their meanings in the plural and singular case;
(vii) references to Sections, Articles, Annexes and Exhibits are to the
Sections, Articles, Annexes and Exhibits to this Agreement;
(viii) financial terms that are not otherwise defined have the meanings ascribed
to them under United States generally accepted accounting principles as of the
date of this Agreement;

- 27 -



--------------------------------------------------------------------------------



 



     (ix) the use of “will” as an auxiliary will not be deemed to be a mere
prediction of future occurrences; and
     (x) the headings in this Agreement are for purposes of reference only and
will not limit or otherwise affect the meaning of this Agreement.
     (b) Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original, but all of which,
when taken together, will constitute one and the same instrument.
[Signature page follows]

- 28 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

            GUARANTY FINANCIAL GROUP INC.
      By:   /s/ Ronald D. Murff              Ronald D. Murff,             Senior
Executive Vice President
     and Chief Financial Officer     

Signature Page to Investment Agreement

 



--------------------------------------------------------------------------------



 



                  INVESTOR    
 
                [                                        ]    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Signature Page to Investment Agreement

 



--------------------------------------------------------------------------------



 



Schedule 1
(See attached)

 



--------------------------------------------------------------------------------



 



Exhibit A
Certificate of Designations
(See attached)

 